Citation Nr: 0430454	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as seventy (70) percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in October 2000, wherein an increased evaluation for 
service-connected PTSD, evaluated as 70 percent disabling, 
and TDIU were denied.

In May 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  The 
hearing transcript is of record.

In September 2004, the Board granted the veteran's motion for 
reconsideration of its December 2003 decision denying an 
increased evaluation for PTSD and TDIU.  Accordingly, the 
Board's December 2003 decision has been vacated (see Decision 
to Vacate) and the Board hereby adjudicates the claim anew, 
in light of additional recent evidence of record relevant to 
the claim.
  

FINDINGS OF FACT

1.  Overall, the evidence indicates that the veteran has 
considerable, but not severe, symptoms of chronic PTSD.  He 
also has ongoing psychiatric problems associated with 
nonservice-connected major depression, anxiety disorder, and 
personality disorder.  



2.  Objective evidence of serious PTSD symptoms for which a 
100 percent disability rating would be warranted under 
applicable diagnostic criteria is lacking.  Significantly, 
the veteran is not in a danger of harming himself or others, 
and is not psychotic or grossly impaired psychologically, as 
his cognitive functions are intact.  

3.  The veteran is a high school graduate who last held 
gainful employment in 1997 as a maintenance mechanic.  The 
preponderance of the evidence indicates that the two service-
connected disabilities (PTSD and left ankle injury residuals) 
do not prevent him from securing and sustaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 70 percent for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, as is the case here.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  There is no issue here 
as to providing an appropriate application form, or as to the 
completeness of the application.  In the May 2002 Statement 
of the Case (SOC), the RO advised the veteran of applicable 
laws and regulations governing his claim.  The SOC also set 
forth 38 C.F.R. § 3.159, which concerns VA's duties to notify 
and assist under VCAA.  It is noted that 38 C.F.R. § 3.159, 
as set forth in the SOC, specifically includes a provision 
that the veteran be asked whether he has any evidence in his 
possession that pertains to the claim and discusses the 
veteran's and VA's respective responsibilities in claim 
development.  The SOC also explained what evidence was 
received and considered, and the bases for denial of the 
claim.  In November 2002, the RO sent the veteran a letter 
explaining that private medical treatment records had been 
requested, that he ultimately bears the burden of 
substantiating his claim, and how to contact VA if he 
requires further assistance.  

The Board acknowledges that VCAA notification was 
accomplished through the SOC and not specifically with a 
notice in the form of a letter, and that notification was not 
provided before the AOJ rating decision from which this 
appeal arises.  These are technical defects that posed no 
prejudice to the veteran.  First, VCAA was not enacted until 
November 2000, after the issuance of the AOJ rating decision 
giving rise to this appeal.  Thus, no VCAA notice was 
required at the time the AOJ decision was issued.  Moreover, 
the law requires notification of VCAA, but not specifically 
in the form of a letter.  Through the SOC, the veteran was 
given the required notice, and he had ample opportunity 
during the appeal period to provide relevant evidence or ask 
VA for assistance in obtaining such evidence.  He also had an 
opportunity to provide testimonial evidence at a Board 
hearing, and chose to exercise this right.  During the appeal 
period, relevant private and medical evidence was obtained 
and associated with the claims folder.  The veteran's spouse 
also submitted a written statement as lay evidence.  The 
veteran was provided an appropriate VA compensation and 
pension (C&P) medical examination in connection with the 
claim.  Neither the veteran nor his representative argues 
that there exists some other pertinent evidence not in the 
record due to a notice defect.          

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision, "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to ensure that the claimant 
has ample opportunity to substantiate his claim, but that a 
case-by-case evaluation may be necessary.  As discussed 
above, the Board has conducted such an evaluation and finds 
that adequate notice was provided here.  

As for the duty to assist, again, it is noted that the RO 
obtained relevant records, which include private and VA 
medical records, veteran's and his representative's written 
statements, and a lay statement, and associated them with the 
claims folder.  The veteran was given an opportunity to 
personally testify in connection with this appeal, and was 
afforded a C&P medical examination.  Nothing in the record 
indicates that the veteran identified any relevant records 
for which he wanted VA's assistance in obtaining to which the 
RO failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Governing Laws and Regulations - PTSD and TDIU

PTSD Evaluation Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the extent 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2004).



In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, a determination as to whether the preponderance of 
the evidence favors, or is against, the claim must be made.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

VA assigns disability ratings for service-connected PTSD in 
accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  A 70 percent rating is warranted under 
Diagnostic Code 9411 when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9411 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss with respect 
to names of close relatives, own occupation, or own name. 



In this case, service connection was established for PTSD by 
a February 2000 rating decision, which assigned an initial 
disability evaluation of 70 percent, effective on August 7, 
1997.  The following month, the veteran sought a higher 
evaluation therefor.  Accordingly, as the veteran has 
appealed the initial disability percentage assigned, the 
disability may be assigned different disability ratings 
("staged" ratings) based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

TDIU Criteria

VA will grant a TDIU where the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability (or disabilities).  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  A total disability rating may be assigned where 
the schedular rating is less than total and when the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. § 4.16 (2004).  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).  The Board further 
observes that being unable to maintain substantially gainful 
employment is not the same as being 100 percent disabled.  
"While the term 'substantially gainful occupation' may not 
set a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2004).  Nonetheless, 
for a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).      

III.  Evidence and Analysis - PTSD 

In a statement apparently prepared in connection with an 
application for disability retirement under the Civil Service 
Retirement System, dated in September 1997 (CSRS statement), 
the veteran stated that he was an "angry" person who cannot 
control his emotions, and that he thought about harming 
himself and others.  In VA Form 9 dated in June 2002, he 
stated that he was socially isolated and depressed.  The 
veteran also testified at a Board hearing held in Denver in 
May 2003, before the undersigned Veterans Law Judge.  As 
documented in the hearing transcript, the veteran reportedly 
"feel[s] very destructive against civilians," that his wife 
is afraid of him, that he has difficulty remembering things.     

The veteran's spouse submitted a lay statement in October 
2002, in which she stated that her husband suffers from 
"horrible nightmares," "aloof and erratic behavior," and 
"mood swings," and is an "angry, violent, depressed, [and] 
paranoid person."  He reportedly threatened her life and the 
lives of others, and reportedly taught his son "methods to 
kill."

As for medical evidence pertinent to this claim, it is noted 
that the veteran has received treatment for psychiatric 
problems at a VA medical center (VAMC) from the late 1990s to 
2002.  More recent VAMC treatment notes from mid to late 
2000, dated around the filing of the claim from which arises, 
indicate that the veteran continued to report psychological 
problems, such as thoughts about crashing his car.  He also 
has had stress and instability at home due to numerous 
factors (e.g., noisy neighbors in his apartment building; 
wife using alcohol and drugs and writing bad checks).  
Treatment notes from late 2001 note document some improvement 
in his home environment (e.g., his family reportedly moved 
out of apartment housing and rented a house).  The veteran 
apparently experienced a setback (an episode of homicidal and 
suicidal ideation) in early March 2002 and reported to the 
emergency room (at Parkview Medical Center, as discussed 
below).  By late March 2002, however, the veteran reported 
that "things at home have settled down considerably," that 
his wife is trying to maintain sobriety, and that his son is 
doing fairly well in school.  See VAMC treatment notes.       

In June 2000, a VA medical examination was performed in June 
2000.  The report states that the veteran reported treatment 
at VAMC with nefazodone, which he said, "makes [him] feel 
like [he is] on acid."  He reported that, as a result, he 
could not focus well enough to drive and that he becomes 
paranoid.  As for the veteran's report that he had 
"attacked" his noisy neighbors, the examiner, upon further 
questioning, determined that the "attack" was verbal, not 
physical, and no law enforcement authority was called.  The 
veteran also reportedly threatened coworkers several years 
ago at work (the veteran reportedly has been unemployed since 
1997).  He experienced difficulty sleeping, which he largely 
attributed to noisy neighbors, and said that he did nothing 
recreational other than watch television.  The examiner noted 
an inconsistent report by the veteran: he said that he keeps 
many weapons in his home, but later said that he carries no 
firearms.      

As for his mental status in June 2000, the veteran was deemed 
to be "fully oriented" with no deficits in concentration, 
computation, or language function.  The veteran said that he 
never attempted suicide, but had thoughts about doing so.  He 
also reported having had hallucinations of soldiers, but the 
examination report indicates: "The veteran does not appear 
to have hallucinations and [it] is questionable whether 
really sees [soldiers] when he is awake or whether these are 
part of his dreams.  Likewise, [he] does not appear to have 
delusions . . . ."  See June 2000 VA medical examination 
report.      

The VA examiner concluded that the veteran has symptoms 
consistent with both a personality disorder, not otherwise 
specified, and PTSD, chronic, with mild emotional impairment.  
The report further states that apparent nightmares and social 
isolation seem to be the veteran's only PTSD symptoms, which 
cause "mild to moderate emotional impairment."  As for the 
personality disorder, the examiner's impressions were that 
the veteran lacks social skills, "is quick to jump to 
conclusions about other [persons'] motives and behaviors," 
exhibits a "paranoid quality," and has difficulty trusting 
people.  Importantly, the veteran's limited social skills, in 
particular his inability to get along with coworkers, was 
attributed to his "personality issues," not PTSD.  See June 
2000 examination report.

In the report, the VA examiner opined that the veteran 
exaggerated or embellished reports about impairment from 
PTSD, particularly with respect to claims of inability to 
think coherently.  For example, the examiner noted that, 
while the veteran said the drug nefazodone made him "feel 
like he is on acid," he nonetheless continued to take them.  
Further, while the veteran repeatedly said he was afraid of 
hurting others and himself, there is no evidence that he has 
ever physically attacked anyone or attempted suicide, or that 
law enforcement authorities ever became involved.  The 
veteran's Global Assessment of Functioning (GAF) scale score 
due specifically to PTSD was 68; the score was 55 with 
nonservice-connected emotional impairment and personality 
disorder taken into account.              

The GAF scale reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV); 38 C.F.R. § 4.125 
(2004).  According to the GAF Scale, a score between 51 and 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  

More recently, in May-June 2003, the veteran was enrolled in 
a VAMC PTSD "day program."  Accordingly, the RO granted a 
temporary 100 percent disability rating for PTSD, effective 
May 5, 2003, for the duration of time in which he was 
enrolled in this program.  As of July 1, 2003, the 70 percent 
PTSD disability rating is again in effect.  See June 19, 2003 
and June 26, 2003 rating decisions.

The May-June 2003 VAMC records indicate that the veteran 
participated in group PTSD management classes, which included 
discussions on, among other things, anger management, 
improved social functioning, reduction of hyperarousal and 
anxiety through relaxation, effective grieving, increasing 
self-esteem, conflict resolution, stress reduction, and 
controlling hypervigilance and emotional numbing.  The 
records indicate that, although the veteran reportedly has 
had thoughts about suicide, he denied having actual plans or 
intent to harm himself or others, and clinical findings were 
consistent with the self-reported denial of such plans or 
intent.  The veteran stated that he has no firearms in his 
home as he and his wife both had agreed that weapons should 
not be kept in their vicinity.  The veteran showed adequate 
control over his affect and behavior, although tearful at 
times, appropriate to the context of discussions about 
service-related psychiatric trauma.  However, he continued to 
report psychiatric symptoms, such as difficulty in 
controlling anger, episodes of "road rage" such that he 
chooses not to drive, avoidance of social contact outside the 
home, anxiety attacks, inability to trust people, negative 
self-esteem, combat survival guilt, sleep disturbance, 
hypervigilance, hyperstartle response, anxiety, and 
depression.  He reported auditory hallucinations, but this 
was attributed to hypervigilance and not to true psychosis.  
In general, the veteran reportedly remained quiet in group 
therapy sessions, but appeared to be attentive.  It is noted 
that the veteran has significant depression and anxiety, not 
service-connected, which may be due in large part to the 
illness of his wife, who, according to the veteran, could die 
from end-stage liver disease.  The most recent (mid-2003) GAF 
scale score is 32, which is reserved for some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood).  However, the score reflects 
PTSD as well as other nonservice-connected psychiatric 
problems, including anxiety disorder and depression.  The 
veteran apparently continues to use medication for 
psychiatric symptoms.                  
      
As for private treatment, Parkview Medical Center treatment 
records include an emergency room report, a psychiatric 
history and physical examination report, and a psychiatric 
discharge summary, all dated in early March 2002, which 
indicate that the veteran reported flashbacks and depression 
about military friends dying.  On examination, he was found 
to be alert and oriented to person, place, time, and recent 
events.  He "respond[ed] appropriately to questions, giving 
very detailed and accurate information regarding his past 
history."  Cognitive function and abstract thought 
processes, including judgment and insight, were intact.  
There was no evidence of delusions, psychosis, or thought 
disorders; in fact, at one point, the veteran himself 
apparently reported that flashbacks and voices have not been 
"troublesome."  The attending physician concluded that the 
veteran had recurrent major depression and exacerbated PTSD.  
The discharge summary indicates that on the date of release 
for follow-up in the residential PTSD management program 
(five days after entrance into the emergency room), the 
veteran "denied suicidal or homicidal ideation, [his] mood 
was euthymic, thoughts [were] sequential . . . [and there 
was] no evidence of delusions, psychosis, or thought 
disorder."  

The March 2002 treatment at Parkview apparently was the third 
and last time the veteran was seen at Parkview.  Prior 
records of treatment (once in January 1999 and once in July 
2000) indicate that the veteran reported PTSD symptoms 
substantially similar to those reported in March 2002 and 
that he was diagnosed with major depression and PTSD.     
                          
In sum, the record indicates that the veteran currently has 
significant chronic PTSD symptoms, as well as psychiatric 
symptoms due to nonservice-connected major depression and 
anxiety disorder, and also perhaps due in part to a 
personality disorder.  While the veteran does have chronic 
PTSD symptoms, the evidence, overall, does not support a 
finding that the symptoms now are (or have been during the 
last several years) so serious that, e.g., he is a danger to 
himself or others, or that he is psychotic, or is completely, 
or nearly so, detached from reality and is unable to function 
due solely to PTSD symptoms.  In fact, the veteran recently 
demonstrated an understanding of his PTSD-related and 
nonservice-connected psychiatric problems and their adverse 
impact upon his ability to function and a willingness to 
commit to improving his psychiatric condition by enrolling in 
a VA PTSD program.  Of particular note is that the veteran 
himself volunteered information to the effect that he and his 
wife had removed weapons from his home to avoid harm to 
himself or others.  The veteran apparently attended the 
required PTSD classes and completed the program.  Before 
entering the VA PTSD program, the veteran was last 
hospitalized for psychiatric problems in early 2002.       

As a 70 percent evaluation currently is in effect, evidence 
of total, or nearly complete, functional impairment due to 
PTSD, as opposed to nonservice-connected psychiatric problems 
overlapping PTSD symptoms, is required for a rating increase 
to 100 percent.  Diagnostic Code 9411 states that there must 
be evidence of symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss with respect to names of close 
relatives, own occupation, or own name, to warrant such a 
rating.  The totality of the evidence of record does not 
support such a rating.  In fact, it is reasonable to argue 
that the veteran has only some of the symptoms commensurate 
to a 70 percent evaluation under Diagnostic Code 9411.  

Moreover, while objective evidence in the form of a 
relatively low GAF score noted in mid-2003 would indicate 
considerable functional impairment, this score does not 
reflect impairment due solely to PTSD, but also reflects 
nonservice-connected disorders and stressors, such as the 
apparently deteriorating health of the veteran's wife.  The 
prior GAF score, although three years older (mid-2000), 
indicated mild (GAF-68) functional impairment specifically 
due to PTSD and moderate functional impairment overall (GAF-
55).  Given the differences in GAF scores over time, the 
Board has carefully considered the evidence, particularly the 
May-June 2003 evidence, to ascertain whether PTSD has 
worsened during the last few years, but finds that the 
totality of the evidence of record does not support such a 
finding, as explained above.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against a favorable 
resolution of the claim.  Thus, the benefit-of-reasonable 
doubt rule is not applicable.  See 38 C.F.R. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Evidence and Analysis - TDIU 

Service-connection for PTSD was granted in a February 2000 
rating decision with an evaluation of 70 percent effective on 
August 7, 1997.  The veteran also was awarded service 
connection for a left ankle disability (residuals of an 
avulsion fracture), which was assigned a 10 percent 
disability rating effective on June 12, 1999.  With a recent 
temporary increase of the PTSD rating to 100 percent, as of 
July 1, 2003, the combined rating for both service-connected 
disabilities is 70 percent.  See June 26, 2003 rating 
decision.     

Before TDIU is granted, there must also be a determination 
that the veteran's service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

The veteran is a high school graduate who has held jobs as a 
mechanic for many years.  He last worked as a maintenance 
mechanic in June 1997, and has been unemployed since then.  
He apparently believes that no employer would hire him 
because of the extent of his PTSD.  See transcript of the 
hearing held in Denver in May 2003 and notice of disagreement 
dated in December 2000.  However, he also cited residuals of 
a nonservice-connected spinal disability, including severe 
back pain (see veteran's CSRS statement) as a contributing 
factor to unemployability.  Further, in VA Form 9, he 
indicated that he also suffers from residuals of a non-
service connected neck injury.  See also hearing transcript, 
p. 19.  The veteran did not cite residuals of a service-
connected left ankle injury (rated at 10 percent) as a factor 
contributing to unemployability.     

The veteran's wife stated that her husband is unemployable 
due to service-connected PTSD, and residuals of a non-service 
connected 1999 heart attack and a laminectomy performed on 
the spine in August 2002.  See October 2002 statement of the 
veteran's spouse.

The record also provides a Supervisor's Statement dated in 
November 1997, which provides that the veteran "cannot be 
accommodated in any other positions [other than a maintenance 
mechanic position that he had held] as he is totally unable 
to perform any duties required by this [maintenance mechanic] 
position.  He is a threat to himself and others," referring 
to both PTSD symptoms and "extreme pain due to deteriorating 
cervical spine."  The supervisor apparently is not a medical 
professional qualified to opine as to whether the veteran's 
mental status is such that he would be a threat to others.  
Further, this statement apparently was based on the veteran's 
reports of back pain and PTSD symptoms, not upon a 
layperson's firsthand knowledge or observations of violent 
tendencies or other troubling behavior exhibited by the 
veteran.       



The veteran was examined at a VAMC in June 2000 in connection 
with this claim.  Medical evidence of mild to moderate 
symptoms of PTSD, personality disorder, and depression has 
been amply discussed above and will not be repeated here.  
The Board notes, however, that specifically with respect to 
the issue of unemployability, upon questioning by the VA 
examiner, the veteran adamantly replied that he thought he 
never would be able to return to work.  However, the 
examiner's report concludes that the veteran "had a long 
gainful employment with the Army Depot until he had a 
physical injury.  His reason to quit work, therefore, was not 
based on symptoms from [service-connected PTSD], but rather 
because of [nonservice-connected] physical or medical 
complaints."  Importantly, the veteran's limited social 
skills, particularly his inability to get along with co-
workers, were attributed to his "personality issues," and 
not PTSD.

More recent evidence in the form of VA PTSD "day program" 
records dated in June 2003, however, document a relevant 
doctor's statement: "This patient is deemed to be 
unemployable due to severe social and industrial impairment 
associated with PTSD."  Significantly, however, the veteran 
is also diagnosed with nonservice-connected anxiety disorder 
and major depression.  These diagnoses are documented even in 
the most recent May-June 2003 PTSD "day program" records.  
While the veteran's GAF score was 32 in mid-2003, this score 
is not limited to PTSD symptoms alone, but reflects the 
veteran's functional limitations overall due to service-
connected and nonservice-connected problems.  In this case, 
the Board cannot ignore contrary evidence and rely upon the 
doctor's statement in the May-June 2003 PTSD day program 
records alone to grant TDIU.  The doctor who provided this 
statement apparently saw the veteran only in the context of 
the PTSD program and there is no indication as to the bases 
for his statement.  For instance, there is no explanation 
given as to whether nonservice-connected psychiatric problems 
were considered but determined to be outweighed by the 
severity of PTSD problems such than PTSD symptoms alone are 
significant enough to warrant a finding of unemployability, 
or whether this doctor had considered other relevant but 
contrary evidence on the issue of employability, as discussed 
above.  These factors, in addition to earlier evidence 
strongly suggesting that the lack of gainful employment since 
1997 primarily is due to nonservice-connected physical 
(musculoskeletal) problems, the Board must conclude that the 
preponderance of evidence is against the claim.  Accordingly, 
the benefit-of-reasonable doubt rule is inapplicable.

     
ORDER

1.  A disability evaluation higher than 70 percent for 
service-connected PTSD is denied.

2.  TDIU is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



